Case 1:20-cr-00078-AT Document 203 FilefPOarerer=
USDC SDNY

GELBER + DOCUMENT
SANTILLO ELECTRONICALLY FILED

  

DOC#:
April 15, 2021 DATE FILED: 4/16/2021 __

VIA ECF

The Honorable Analisa Torres
United States District Judge
Moynihan United States Courthouse
500 Pearl Street

New York, NY 10007

Re: United States v. Lafone Eley,
20-cr-00078-AT-2 (United States v. Spencer, et al.)

Dear Judge Torres:

I represent Defendant Lafone Eley in the above-captioned matter. Mr. Eley is currently
incarcerated at Coxsackie Correctional Facility, a New York State facility, which requires receipt
of an official or certified copy of the Court’s order dismissing Counts 2 and 3 against Mr. Eley
(Dkt. No. 201) directly from the Court or clerk’s office before it will reevaluate Mr. Eley's
security classification in the state system. I called the SDNY clerk’s office and they informed
me that I should contact the Court regarding this request. Therefore, we respectfully request that
the Court direct the SDNY Clerk of Court to send an official stamped or certified copy of the
Court’s April 7, 2021 order (Dkt. No. 201) directly to the following address:

Coxsackie Correctional Facility
Attention: Inmate Records (Anne Green)
11260 Route 9W

P.O. Box 200
Coxsackie, NY 12051-0200

We thank the Court for its consideration of our request.
Respectfully submitted,
/s/ Fern Mechlowitz

Fern Mechlowitz
Attorney for Lafone Eley

GRANTED. The Clerk of Court is directed to mail an official stamped or certified copy of the Court's order

at ECF No. 201 to Coxsackie Correctional Facility at the above address.

SO ORDERED.
Dated: April 16, 2021 Z
New York, New York ANALISA TORRES
United States District Judge

 
